Name: Commission Implementing Regulation (EU) 2017/788 of 8 May 2017 amending Implementing Regulation (EU) No 1243/2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources
 Type: Implementing Regulation
 Subject Matter: information and information processing;  information technology and data processing;  maritime and inland waterway transport; NA;  fisheries;  cooperation policy;  EU finance
 Date Published: nan

 9.5.2017 EN Official Journal of the European Union L 119/7 COMMISSION IMPLEMENTING REGULATION (EU) 2017/788 of 8 May 2017 amending Implementing Regulation (EU) No 1243/2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (1), and in particular Article 107(3) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1243/2014 (2) sets out the data which the Member States are to record and provide to the Commission in order to permit the monitoring and evaluation of operations supported under shared management by the European Maritime and Fisheries Fund (EMFF). (2) According to Article 3 of Implementing Regulation (EU) No 1243/2014, those data are to be updated at the time of approval and completion of each operation. By contrast, the report on the progress in implementing the operational programme, required by Article 50 of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (3), is to be sent by the Member States on an annual basis with the data updated annually by the end of the previous year. Additionally, there are also differences in the data content of the two reports that impose unnecessary administrative burden on Member States when preparing those reports. (3) In order to increase consistency between the different reports and thus simplify the fulfilment of reporting obligations, data required by Implementing Regulation (EU) No 1243/2014 should likewise be updated on an annual basis and should concern the same set of operations and data covered by the implementation report referred to in Article 50 of Regulation (EU) No 1303/2013. (4) Implementing Regulation (EU) No 1243/2014 sets out the information to be sent by Member States. Commission Implementing Regulation (EU) No 1242/2014 (4) sets out rules on the presentation of relevant cumulative data on operations. In order to clarify that these Regulations refer to the same reporting obligations by Member States, a clear link should be established between the two Regulations and the reporting obligations imposed by them. (5) Implementing Regulation (EU) No 1243/2014 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the European Maritime and Fisheries Fund, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1243/2014 is amended as follows: (1) in Article 2, paragraph 2 is replaced by the following: 2. The list of data shall be recorded and provided to the Commission by 31 March each year, in accordance with the templates set out in the Annexes to Commission Implementing Regulation (EU) No 1242/2014 (*1), for each operation selected for funding under the operational programme supported by the EMFF. (*1) Commission Implementing Regulation (EU) No 1242/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the presentation of relevant cumulative data on operations (OJ L 334, 21.11.2014, p. 11).;" (2) Article 3 is deleted; (3) the table in Part A of Annex I is replaced by the table in Annex I to this Regulation; (4) the table in Part B of Annex I is replaced by the table in Annex II to this Regulation; (5) the table in Part C of Annex I is replaced by the table in Annex III to this Regulation. (6) the table in Part D of Annex I is replaced by the table in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 149, 20.5.2014, p. 1. (2) Commission Implementing Regulation (EU) No 1243/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the information to be sent by Member States, as well as on data needs and synergies between potential data sources (OJ L 334, 21.11.2014, p. 39). (3) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (4) Commission Implementing Regulation (EU) No 1242/2014 of 20 November 2014 laying down rules pursuant to Regulation (EU) No 508/2014 of the European Parliament and of the Council on the European Maritime and Fisheries Fund with regard to the presentation of relevant cumulative data on operations (OJ L 334, 21.11.2014, p. 11). ANNEX I PART A Administrative information Field Content of field Description Data needs and synergies 1 CCI Common Code of Identification of the operational programme Data field 19 of Annex III to Commission Delegated Regulation (EU) No 480/2014 (1) 2 Unique Identifier of the Operation (ID) Required for all operations supported by the Fund Data field 5 of Annex III to Delegated Regulation (EU) No 480/2014 3 Name of the operation If available and if field 2 is a number Data field 5 of Annex III to Delegated Regulation (EU) No 480/2014 4 Vessel number Community Fleet Register number (CFR (2)) Where relevant EMFF Specific 5 NUTS code (3) Put most relevant NUTS level (default = level III) EMFF Specific 6 Beneficiary Beneficiary name (only legal entities and natural persons in accordance with national law) Data field 1 of Annex III to Delegated Regulation (EU) No 480/2014 7 Gender of beneficiary Where relevant (possible value: 1: male, 2: female, 3: other) EMFF Specific 8 Size of enterprise Where relevant (4) (possible values: 1: micro, 2: small, 3: medium, 4: large) EMFF Specific 9 State of progress of the operation 1 digit: code 0= operation covered by a decision granting aid but for which no expenditure has been declared by the beneficiary to the Managing Authority code 1= operation interrupted following partial implementation (for which some expenditure has been declared by the beneficiary to the Managing Authority) code 2= operation abandoned following partial implementation (for which some expenditure has been declared by the beneficiary to the Managing Authority) code 3= operation completed (for which all expenditures have been paid to the beneficiary) code 4= operation under implementation (for which some expenditure has been declared by the beneficiary to the Managing Authority) code 5= operation fully implemented (but for which all expenses have not necessarily been paid to the beneficiary) EMFF Specific (1) Commission Delegated Regulation (EU) No 480/2014 of 3 March 2014 supplementing Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund (OJ L 138, 13.5.2014, p. 5). (2) Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25). (3) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (4) In accordance with Article 2(28) of Regulation (EU) No 1303/2013 of 17 December 2013 (OJ L 347, 20.12.2013, p. 320) for SMEs. ANNEX II PART B Expenditure forecast (In the currency applicable to the operation) Field Content of field Description Data needs and synergies 10 Total eligible cost Amount of the total eligible cost of the operation approved in the document setting out the conditions for support Data field 41 of Annex III to Delegated Regulation (EU) No 480/2014 11 Total eligible public cost Amount of the total eligible costs constituting public expenditure as defined in Article 2(15) of Regulation (EU) No 1303/2013 Data field 42 of Annex III to Delegated Regulation (EU) No 480/2014 12 EMFF support Amount of EMFF support, as set out in the document setting out the conditions for support EMFF specific 13 Date of approval Date of the document setting out the conditions for support Data field 12 of Annex III to Delegated Regulation (EU) No 480/2014 ANNEX III PART C Financial implementation of the operation (in EUR) Field Content of field Description Data needs and synergies 14 Total eligible expenditure Total eligible expenditure declared by the beneficiary to the Managing Authority in payment claim(s) Data field 46 of Annex III to Delegated Regulation (EU) No 480/2014 15 Total eligible public expenditure Public expenditure, as defined in Article 2(15) of Regulation (EU) No 1303/2013, corresponding to the eligible expenditure declared by the beneficiary to the Managing Authority in payment claim(s) Data field 47 of Annex III to Delegated Regulation (EU) No 480/2014 16 EMFF eligible expenditure EMFF expenditure corresponding to the eligible expenditure declared by the beneficiary to the Managing Authority in payment claim(s) EMFF specific 17 Date of final payment to beneficiary Data field 45 of Annex III to Delegated Regulation (EU) No 480/2014 (only date of final payment to beneficiary) ANNEX IV PART D Operation implementation data Field Content of field Comment Data needs and synergies 18 Measure concerned Code of the measure (see Annex II) EMFF specific 19 Output indicator Numerical value EMFF specific 20 Operation implementation data See Annex II EMFF specific 21 Value of the implementation data Numerical value EMFF specific (shall only be updated twice, when field 9 equals to code 0 and code 5)